NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JUL 20 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

RUI ZHEN HAN,                                   No.    18-72143

                Petitioner,                     Agency No. A073-535-011

 v.
                                                MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted July 14, 2020**

Before:       CANBY, FRIEDLAND, and R. NELSON, Circuit Judges.

      Rui Zhen Han, a native and citizen of China, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order dismissing her appeal from an

immigration judge’s (“IJ”) decision denying a waiver of removal under

Immigration and Nationality Act (“INA”) § 237(a)(1)(H). We dismiss the petition

for review.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      We lack jurisdiction to review the BIA’s discretionary denial of Han’s

237(a)(l)(H) waiver application because she does not present an exhausted

constitutional claim or question of law. See Vasquez v. Holder, 602 F.3d 1003,

1017 (9th Cir. 2010) (while the court lacks jurisdiction to review the discretionary

denial of a 237(a)(1)(H) waiver, it may review constitutional claims or questions of

law). Han failed to exhaust her contentions that the agency made an erroneous

adverse credibility determination and that the agency violated due process by

failing to provide an opportunity to explain inconsistencies in her testimony. See

Agyeman v. INS, 296 F.3d 871, 877 (9th Cir. 2002) (no jurisdiction to entertain due

process claims based on correctable procedural errors unless the petitioner raised

them below).

      PETITION FOR REVIEW DISMISSED.




                                          2                                   18-72143